Citation Nr: 0430971	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  97-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area, with injury to Muscle Group I and traumatic arthritis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a dissecting aortic 
aneurysm, to include as due to residuals of a shell fragment 
wound of the left shoulder, back, and clavicle area.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to service connection for arthritis of the 
neck.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shell fragment wound of the neck.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the dorsal spine. 

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
shoulder capsulitis, to include as due to residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997, July 1998, and August 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).  

The veteran's claim of entitlement to an increased evaluation 
for residuals for a shell fragment wound of the left 
shoulder, back, and clavicle area was previously before the 
Board, and in November 1998, May 2000, and August 2003 
remands it was returned to the RO for additional development.  
The claim of entitlement to service connection for a 
dissecting aortic aneurysm was also previously before the 
Board in August 2003 and returned to the RO for additional 
development.  The development has been completed and the 
claims are once again before the Board for appellate review.

The claim of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left shoulder, 
back, and clavicle area, with injury to Muscle Group I and 
traumatic arthritis is currently compensated with the highest 
schedular evaluation available for limitation of shoulder 
movement and muscle disability of a non-dominant arm.

2.  The veteran's dissecting aortic aneurysm is not shown to 
be etiologically related to service-connected residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area. 

3.  The veteran is not shown to have a skin disorder that is 
etiologically related to active service or that is shown to 
be causally or etiologically related to herbicide exposure 
during active service.

4.  The veteran is not shown to have arthritis of the neck 
that is etiologically related to active service.  

5.  In unappealed February 1969, July 1991, and February 1997 
rating decisions, the RO denied service connection for a 
shell fragment wound of the neck, degenerative disc disease 
of the dorsal spine, and right shoulder capsulitis, claimed 
as due to his service-connected left shoulder disorder, 
respectively. 

6.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1969, July 1991, and February 
1997 rating decisions is not so new or significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of a shell fragment wound of the left 
shoulder, back, and clavicle area have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.57, 4.59, 4.73, Diagnostic Code 
5301 (1996 & 2003).

2.  A dissecting aortic aneurysm is not the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.310, 4.9 
(2003).  

3.  A skin disorder was not incurred in or aggravated by 
active service, and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).  

4.  Arthritis of the neck was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  The February 1969, July 1991, and February 1997 rating 
decisions denying service connection for a shell fragment 
wound of the neck, degenerative disc disease of the dorsal 
spine, and right shoulder capsulitis are final.  38 U.S.C.A. 
§§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

6.  Since the February 1969, July 1991, and February 1997 
rating decisions, new and material evidence has not been 
submitted, and the veteran's claims of entitlement to service 
connection for a shell fragment wound of the neck, 
degenerative disc disease of the dorsal spine, and right 
shoulder capsulitis are not reopened.  38 U.S.C.A. §§ 5103, 
5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in February 1997, July 1998, and 
August 2002 letters and rating decisions of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in July 1997, 
December 1998, and June 2003 statements of the case and 
supplemental statements of the case issued in January 2000, 
June 2003, and February 2004, the RO notified the veteran of 
regulations pertinent to increased rating and service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In December 2001 and December 2003 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 1997 and July 1998 RO decisions were issued  prior 
to November 9, 2000, the date the VCAA was enacted, and the 
veteran did not receive VCAA notice until December 2001 and 
December 2003.  

In such instances, the Court held that when notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice specifically complying 
with § 5103(a) or 3.159(b)(1) because an initial RO 
adjudication had already occurred.  Instead, the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  On remand, VA must provide 
notice, consistent with the requirements of § 5103(a), 
3.159(b), and Quartuccio, supra, that informs the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  
The record indicates that the veteran received such notice in 
December 2001 and December 2003.  With respect to the rating 
decision issued in August 2002, the Board notes that the 
veteran received notice of the VCAA in December 2001, prior 
to the initial RO decision.  While the notice provided to the 
veteran in December 2001 and December 2003 was not given 
prior to the February 1997 and July 1998 RO adjudications of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the June 2003 and February 2004 
supplemental statements of the case provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices and he has not alluded to the existence 
of any further existing information which is not of record, 
and would substantiate his claim. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  The Merits of the Claims

As to service connection, the benefit may be granted if it is 
shown that the veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease contracted 
in the line of duty, in active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, 
certain chronic diseases, such as arthritis, are entitled to 
service connection when such disease is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

As to the rating of disabilities, such evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2003).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2003).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint that may be rated on limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 (2003) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2003).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Residuals of a shell fragment wound of the left 
shoulder, back, and clavicle area,

The veteran is currently assigned a 30 percent disability 
rating for residuals of a shell fragment wound of the left 
shoulder, back, and clavicle area under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5307 (1996 & 2003).  He 
contends that his left shoulder injury is more disabling than 
currently evaluated and he has appealed for an increased 
rating.  

During the course of this appeal, VA issued new regulations 
for the evaluation of muscle injuries.  See 62 Fed. Reg. 
30235-30240 (June 2, 1997).  Accordingly, the Board will 
review both the "old" and "new" rating criteria to 
determine the proper evaluation for the veteran's disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).  As demonstrated below, for purposes of 
this appeal, neither version of the regulations is more 
favorable to the veteran.


Under prior law, Diagnostic Code 5301 contemplated a 30 
percent disability rating for severe muscle injury to Muscle 
Group I (affecting extrinsic muscles of the shoulder) of the 
non-dominant shoulder.  A 30 percent disability rating was 
the highest rating available.  See 38 C.F.R. § 4.73 (1996).  

Guidance was provided under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56 (1994).  
Severe disability of muscles resulted from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular binding and cicatrization.  It required ragged, 
depressed and adherent scars; moderate or extensive loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. 
§ 4.56(d).  If present, the following are also signs of 
severe muscle disability: (a) adhesion of the scar to one of 
the long bones; (b) atrophy of muscle groups not in the track 
of the missile; or (c) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Under the revised version of Diagnostic Code 5301, the 
schedular criteria also contemplate a 30 percent disability 
rating for severe muscle injury to Muscle Group I (extrinsic 
muscles of shoulder) of the non-dominant shoulder.  A 30 
percent disability rating is the highest rating available for 
the non-dominant arm.   See 38 C.F.R. § 4.73 (2003).  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2003).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
4.56(d)(4).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2003).  For compensable 
muscle group injuries which are in the same anatomical 
region, but do not act on the same joint, the evaluation for 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e) (2003).  The Board 
observes further that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a) (2003).  

The veteran's service medical records reflect that he 
sustained a shrapnel wound to his left upper extremity during 
an enemy mortar attack in December 1966.  At that time, his 
prognosis was listed as "excellent."  He was treated and 
returned to duty.  

At his December 1968 VA examination, it was noted that 
shrapnel had entered the posterior left shoulder area and was 
never removed.  An X-ray revealed a metallic fragment in 
relation to the axillary border of the scapula and under the 
clavicle.  An examination of the left shoulder showed no 
fracture or dislocation and a very small fragment of shrapnel 
was noted apparently lying fairly close to the superior 
aspect of the mid-clavicle.  The veteran was noted to be 
right handed by his own statement - thus, the appellant's 
left extremity is his minor, or non-dominant, extremity.  38 
C.F.R. § 4.69 (2003).  

A May 1974 X-ray report noted that the metallic foreign body 
measured approximately 1 cm. in length and was located in the 
soft tissues beneath the mid-clavicle.  A VA examination of 
the left shoulder showed free movement in all directions with 
some pain with straight arm raising.  A June 1987 X-ray 
report showed minimal degenerative changes at the gleno-
humeral joint.  Redemonstration of the shrapnel appeared to 
be posterior to the upper medial portion of the scapula. 

At his April 1994 VA examination, the veteran complained of 
left shoulder pain with chronic bursitis.  He reported that 
he was unable to lift heavy objects, lift his arms repeatedly 
over his head, or recurrently use his arms.  Upon 
examination, the left shoulder had forward elevation to 90 
degrees, abduction to 90 degrees, and bilateral rotation to 
40 degrees.  An X-ray showed no convincing evidence of 
fracture, dislocation, or bony abnormality.  An August 2000 
X-ray revealed acromioclavicular joint osteoarthritis with a 
subacromial enthesophyte with no evidence of acute fracture 
or dislocation.  

At his August 2000 VA examination, the veteran reported left 
shoulder pain and stiffness.  An examination showed 
limitation of active and passive range of motion at 100 
degrees abduction and flexion.  Forceful motion beyond that 
produced severe pain and resistance.  The veteran was 
ultimately diagnosed with chronic left shoulder shrapnel 
wound with capsulitis.  The examiner opined that the left 
shoulder impairment was "moderate in severity."  

An October 2002 VA examination report noted the veteran's 
complaints of decreased range of motion and increased pain 
with rainy weather and cold temperatures.  Upon examination, 
tenderness to palpation was observed along the posterior 
aspect.  The veteran had limited range of motion with flexion 
to 120 degrees, extension to 30 degrees, abduction to 120 
degrees, adduction to 50 degrees, and bilateral rotation to 
40 degrees.  He was diagnosed with a shoulder muscle injury 
and left shoulder degenerative joint disease.  A May 2003 X-
ray noted moderate degenerative arthritic changes of the left 
acromioclavicular and shoulder joints.  

Applying the above criteria to the facts in this case, the 
Board finds that a rating in excess of 30 percent is not 
warranted for residuals of a shell fragment wound to the left 
shoulder, back, and clavicle area.

In reaching this decision, the Board finds that an evaluation 
in excess of 30 percent is not warranted under Diagnostic 
Code 5301, as the veteran is currently receiving the highest 
evaluation warranted for an injury to the non-dominant arm.  

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  Limitation of motion for the 
arm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(ankylosis), Diagnostic Code 5201 (limitation of motion of 
the arm), Diagnostic Code 5202 (impairment of the humerus), 
and Diagnostic Code 5203 (impairment of the clavicle).  
However, the evidence has not shown evidence of left shoulder 
ankylosis or impairment of the humerus so as to warrant a 
rating in excess of 30 percent.  With respect to Diagnostic 
Codes 5201 and 5203, a 30 percent rating is the highest 
afforded, or is higher than currently contemplated.  
Moreover, as set forth above, the medical evidence does not 
show objective evidence of limitation of motion of the left 
shoulder or pain and weakness with additional functional loss 
due to the service-connected disability at issue.  See 38 
C.F.R. §§ 4.40, 4.59 (2003);   Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board has also given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology. Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
residuals of a shrapnel wound of the left shoulder, back, and 
clavicle area.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.


2.  Dissecting aortic aneurysm

The veteran is seeking entitlement to service connection for 
a dissecting aortic aneurysm, claimed as due to his service-
connected residuals of a shell fragment wound of the left 
shoulder, back, and clavicle area.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As stated previously, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310(a) (2003).  To 
establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); see also Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995).

The evidence reflects that in February 1998, the veteran 
underwent a resection and graft replacement of the 
thoracoabdominal aortic aneurysm, extent II.  He was 
diagnosed with thoracoabdominal aortic aneurysm, extent II, 
chronic type III aortic dissection.  No complications were 
noted.  The surgery was performed by J.S.C., M.D.  As such, 
the evidence clearly demonstrates that the veteran has a 
current disability. 

With respect to evidence of a service-connected disability, 
the veteran was granted service connection for residuals of a 
shrapnel wound of the left shoulder in February 1969.  
However, the preponderance of the evidence clearly indicates 
that the veteran's dissecting aortic aneurysm is not linked 
to the service-connected residuals of a shrapnel wound of the 
left shoulder, back, and clavicle area.   

At his August 2000 VA examination, the examiner opined that 
the veteran's aortic aneurysm had not been caused from his 
prior shrapnel wound.  Instead, he asserted that while it was 
well known that infection could cause these types of 
problems, he found no documented history of an infection from 
the veteran's shrapnel wound.  Moreover, he noted that the 
veteran had a history of aneurysms in his family and had a 
history of hypertension.  The examiner concluded that the 
veteran's left shoulder shrapnel wound did not cause his 
thoracic aneurysm, but that it was more likely related to 
hypertension or hereditary factors.  

In an April 2000 statement, Dr. C., the physician who had 
performed the 1998 surgery, asserted that the veteran's 
shrapnel could have, as likely as not, caused his aortic 
condition.  In a December 2000 statement, Dr. C. stated that 
it was his understanding that the veteran had suffered from a 
shrapnel injury that included infection and therefore, his 
aneurysm was as likely as not due to his shrapnel injury.  

In an October 2002 VA examination report, the examiner opined 
that the veteran's aortic aneurysm was at least as likely as 
not secondary to the in-service shrapnel wound.  The examiner 
noted that a foreign body would predispose an individual to 
infection and the veteran received antibiotic prophylaxis 
after incurring his shrapnel wound.  In addition, a review of 
literature showed that one of the causes of aortic aneurysm 
was infection.  Therefore, in the examiner's opinion, it was 
at least as likely as not that the chronic indwelling foreign 
body "may have" caused the veteran's aortic aneurysm.  

An April 2003 VA examiner was unable to review the claims 
file though he was given a copy of Dr. C.'s prior opinion.  
After reviewing Dr. C.'s statements, the examiner concluded 
that he agreed with Dr. C. that the veteran's aneurysm was, 
as likely as not, due to the shrapnel injury.  However, in a 
May 2003 addendum, and after reviewing the veteran's claims 
file, the examiner asserted that it was "almost impossible" 
to imagine how the veteran's shrapnel injury, even with 
associated local infection that had occurred years ago, 
contributed to the development of his aortic aneurysm.  The 
examiner reversed his original opinion and determined that it 
was "NOT" as likely as not that the remote left shoulder 
shrapnel wound with infection was related to his aortic 
aneurysm.  



In a February 2004 statement, J.T.G., M.D., stated that the 
veteran had "apparently" been told by his surgeon that his 
dissection "could have been caused by the shrapnel or 
subsequent infection related to the shrapnel."  Dr. G. did 
not offer his own opinion as to the etiology of the veteran's 
disorder.  

In a March 2004 statement, Dr. C. reported that prior to the 
veteran's 1998 surgery, he had reviewed medical records from 
the Riverside Hospital in Columbus, Ohio, and the Guernsey 
Hospital in Cambridge, Ohio.  He also reviewed records from 
the VA system going back to the 1960s.  

After a review of the evidence, the Board is persuaded by the 
opinion of the opinion given by the April 2003 VA examiner in 
the May 2003 addendum concluding that the veteran's aortic 
aneurysm was not likely related to his in-service shrapnel 
injury.  

The Board has carefully considered the opinion given by Dr. 
C. in April 2000 and December 2000.  However, it does not 
appear that Dr. C. reviewed the claims file, or all available 
medical evidence, prior to making his opinion.  While he 
asserted, in March 2004, that he reviewed records from the VA 
system "going back to the 1960s," it does not appear that 
he reviewed the veteran's service medical records.  In 
addition, in his April 2000 opinion, he stated that the 
veteran's aneurysm "could of" been caused by his in-service 
shrapnel wound.  Moreover, in December 2000, he indicated 
that the veteran had informed him that he had an infection 
during service when he incurred his shrapnel wound.  The 
basis of Dr. C.'s opinion appears to be not supported by the 
record.  A review of the service medical records reflects 
that the veteran was given antibiotics as a prophylactic 
measure, and there was no competent and contemporaneous 
medical evidence that an infection had actually developed.  

In this regard, it has been observed that when a medical 
opinion relies at least partially on the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions as they have no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  Indeed, the law provides in 
this regard that the opinion of the physician that the 
appellant is truthful in his account is not necessarily 
probative as to the facts of the account.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, while a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].    .  

It is clear that the May 2003 VA examiner reviewed the 
veteran's prior medical records and the claims file.  In 
addition, a physical examination was administered in April 
2003.  As the examiner's opinion was based on a complete 
examination and an evaluation of all the evidence in the 
claims file, the Board affords more weight to that 
examination report and opinion, which concluded that the 
veteran's aortic aneurysm was not likely related to his 
service-connected residuals of a shrapnel wound.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).


To the extent that the veteran ascribes his aortic aneurysm 
to his service-connected residuals of a shrapnel wound of the 
left shoulder, back, and clavicle area, it is well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's aortic aneurysm is proximately due 
to, or the result of, his service-connected residuals of a 
shrapnel wound of the left shoulder, back, and clavicle area.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.


3.  Skin disorder, claimed as due to herbicide exposure

The veteran is seeking entitlement to service connection for 
a skin disorder, claimed as due to herbicide exposure during 
active service.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that there is no competent evidence 
indicating the presence of a skin disability, either now or 
subsequent to military service.  For these reasons, the 
veteran's claim and service connection therefore cannot be 
granted.

With respect to claims based on exposure to herbicides, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including chloracne, shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2003).  Chloracne 
or other acneform disease consistent with chloracne shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6)(ii) (2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.  However, it is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  


The veteran's service medical records contain no complaints, 
treatment, or diagnosis of any skin problems or disorders.  
The February 1969 separation examination noted that the 
veteran's skin was "normal."  In a July 2001 statement, the 
veteran asserted that he wanted to be examined for Agent 
Orange exposure.  He stated that he was "breaking out" all 
over his body.  In a September 2002 statement, he stated that 
had a rash that covered his chest and arms.  He indicated 
that the rash worsened with hot and humid weather, and when 
he was outside for prolonged periods of time. 

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  The objective 
medical evidence does not demonstrate that the veteran has 
been diagnosed with a skin disorder during active service or 
afterwards.  In addition, there is no evidence that the 
veteran ever sought medical treatment for a skin disorder or 
that any skin disorder exists.  As the veteran is not shown 
to have a skin disorder of the type listed in 38 C.F.R. § 
3.309(e), he is not entitled to service connection for a skin 
disorder, to include as a result of herbicide exposure, on a 
presumptive basis.  There is also no competent evidence that 
purports to establish a relationship exists between any 
current skin disorder and his exposure to herbicides in 
Vietnam, or that is otherwise related to active service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Therefore, service connection is not warranted.  

To the extent that the veteran contends that he has a skin 
disorder that is related to herbicide exposure during active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu infra. 

Based on the foregoing, the Board finds that service 
connection for a skin disorder, to include as a result of 
herbicide exposure, is not warranted.  As the preponderance 
of the evidence is against the veteran's claim, service 
connection is not warranted.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding the benefit of the doubt, but there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise grant the veteran's claim.

4.  Arthritis of the neck

The veteran is seeking entitlement to service connection for 
arthritis of the neck.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and that service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disease or injury, 
the veteran's service medical records contain no complaints, 
treatment, or diagnosis of a neck disorder or arthritis of 
the neck.  The February 1969 separation examination noted 
that the veteran's neck was "normal."  

Subsequent to active service, there are no medical records 
documenting treatment for any neck disorders or arthritis of 
the neck.  On a VA Form 21-4138 dated in July 2001, the 
veteran reported that he was "really having problems" with 
arthritis in his neck.  Subsequent medical reports and 
examinations contain no complaints, treatment, or diagnoses 
of arthritis in the veteran's neck.  

Absent evidence of neck arthritis occurring during active 
service, within one year of separation from service, or 
currently, a grant of service connection is not warranted.  A 
claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich infra; Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The record contains no 
evidence that the veteran has been diagnosed with, or treated 
for, arthritis of the neck.  In addition, there is no 
evidence that the veteran has sought treatment for arthritis 
of the neck since separation from service in 1967.
 
In the absence of two Hickson elements, evidence of a current 
disability and evidence of an in-service disease injury, the 
final Hickson element, a medical nexus opinion, is 
necessarily missing.  Accordingly, the veteran's appeal is 
denied.

To the extent that the veteran contends that he has arthritis 
of the neck is related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu infra.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran has arthritis of the neck 
that is etiologically related to active service.  The appeal 
is accordingly denied.

5.  New and material evidence claims

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a shell 
fragment wound of the neck, degenerative disc disease of the 
dorsal spine, and right shoulder capsulitis, claimed as due 
to service-connected left shoulder disorder on the basis that 
he has submitted new and material evidence.  The Board 
observes that the veteran's service connection claims were 
denied in February 1969, July 1991, and February 1997 rating 
decisions.  In February 1969, the RO denied the veteran's 
claim of entitlement to service connection a shell fragment 
wound of the neck, stating that there was no indication that 
a wound to the neck had actually occurred.  In July 1991, the 
RO denied the veteran's claim of entitlement to service 
connection for degenerative disc disease of the dorsal spine 
stating that there was no evidence that the veteran suffered 
from a back disorder during service or for many years 
thereafter.  In February 1997, the RO denied the veteran's 
claim of entitlement to service connection for right shoulder 
capsulitis, claimed as due to his left shoulder disorder, 
stating that there was no evidence that the veteran suffered 
from a right shoulder disorder during service, or for several 
years thereafter, and there was no evidence that his right 
shoulder disorder was etiologically related to his service-
connected residuals of a shell fragment wound of the left 
shoulder.  The February 1969, July 1997, and February 1997 
rating decisions are final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

In July 2001, the veteran filed to reopen his service 
connection claims.  An August 2002 decision denied the 
veteran's claims and he disagreed with that decision, 
initiating a timely appeal.  As there are prior final 
determinations for the veteran's claims, the February 1969, 
July 1991, and February 1997 rating decisions, the Board is 
now required to decide whether new and material evidence has 
been presented before reopening and adjudicating the merits 
of the claims.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1969, July 
1991, and February 1997 rating decisions, the veteran has 
submitted private and VA outpatient treatment records, as 
well as VA examination reports.  With respect to the 
veteran's claim of entitlement to service connection for a 
shell fragment wound of the neck, the veteran has submitted 
no recent evidence that he incurred a shell fragment wound of 
the neck during active service.  Moreover, he has submitted 
no medical evidence that he currently has a neck disorder.  
With respect to the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
an April 1994 VA examination report noted that he has 
moderately advanced degenerative changes throughout the 
dorsal spine with no acute fracture or changes.  No comments 
or opinions were offered as to the etiology of the veteran's 
back disorder.  With respect to his claim of entitlement to 
service connection for right shoulder capsulitis, the veteran 
has not submitted any evidence regarding the etiology of his 
rights shoulder disorder that had not already been considered 
in February 1997.  

The evidence of record shows continued treatment for 
degenerative disc disease of the dorsal spine and right 
shoulder capsulitis; however, no evidence has been submitted 
regarding the etiology of the disorders, and such is plainly 
not material.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  



In addition, the veteran had not submitted evidence of a 
current neck disability or its etiology.  As such, the 
evidence submitted in support of the veteran's claims does 
not constitute material evidence because it does not bear 
directly and substantially upon the issue of service 
connection.  That is, the evidence submitted in support of 
the claims does not constitute new and material evidence to 
the extent it is essentially cumulative and redundant of the 
evidence of record at the time of the prior final denials.  

As discussed above, the RO denied the veteran's claims based 
upon lack of medical evidence of a relationship between the 
claimed conditions and the veteran's military service, and 
per the right shoulder capsulitis, it was determined that 
there was no evidence that the disorder was etiologically 
related to the veteran's service-connected left shoulder 
disorder.  There remains a lack of such evidence.  The 
veteran has not submitted any evidence to show that he has a 
residuals of a shell fragment wound of the neck, degenerative 
disc disease of the dorsal spine, or right shoulder 
capsulitis that was incurred in or aggravated by active 
service, or that is due to a service-connected disability.  
Moreover, the veteran has not submitted evidence of a nexus 
opinion that any current disorders are related to active 
service.   

The contentions made by the veteran since the February 1969, 
July 1991, and February 1997 rating decisions requesting that 
his service connection claims be reopened cannot be 
considered new.  His statements are duplicative and 
repetitive of the contentions he made previously.  Moreover, 
such statements are not material.  He does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on matters involving medical knowledge, 
such as diagnosis or causation.  
Where, as here, the determinative issue is one of medical 
diagnosis, causation, or aggravation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the February 1969, July 1991, and February 1997 
denials of the veteran's claims is not sufficient to reopen 
the claims.  Until the appellant meets his threshold burden 
of submitting new and material evidence in order to reopen 
his claims, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound of the left shoulder, back, and 
clavicle area is denied.  

Service connection for dissecting aortic aneurysm is denied.

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.

Service connection for arthritis of the neck is denied. 

The claim of entitlement to service connection for a shell 
fragment wound of the neck is not reopened; the appeal is 
denied.

The claim of entitlement to service connection for 
degenerative disc disease of the dorsal spine is not 
reopened; the appeal is denied.

The claim of entitlement to service connection for right 
shoulder capsulitis is not reopened; the appeal is denied.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for PTSD.  

The Board notes that the veteran failed to report for VA 
examination scheduled for January 2004 in conjunction with 
his claim of entitlement to service connection for PTSD.  In 
a February 2004 statement of the case, the veteran was 
informed that his claim had been denied as he had failed to 
report for the examination.  In particular, the RO notified 
the veteran that, pursuant to 38 C.F.R. § 3.655, when an 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant, without 
good cause, fails to report for such examination, a claim may 
be rated based on the evidence of record.  See 38 C.F.R. § 
3.655(a), (b) (2003).  In addition, and in the present case, 
when an examination is scheduled in conjunction with an 
original claim, and the veteran fails to report for the 
examination, the claim shall be denied.  Id.  As the veteran 
failed to report for his examination, his claim of 
entitlement to service connection for PTSD was denied.  

In a March 2004 statement, the veteran asserted that he had 
appeared for the January 2004 scheduled examination but was 
"steered to the wrong office."  He indicated that he was 
sent to a counseling session for PTSD instead of to the VA 
examiner's office.  He then requested that he be rescheduled 
for another examination.  The Board finds the veteran's 
statements indicate that good cause exists for his failure to 
report for the examinations.  As such, another examination 
should be scheduled to determine whether the veteran has PTSD 
that is etiologically related to his active service. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is remanded for the 
following action:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be accorded an examination 
by a psychiatrist to determine whether he 
currently has PTSD that is related to his 
in-service combat.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed.  
The claims folder, or copies of all 
pertinent records, as well as a copy of 
this remand, must be made available to 
the examiner for review prior to, and 
during, the examination.

2.  The RO should then readjudicate the 
veteran's claim.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



